Pending the hearing and determination of the appeal, the stay granted in the order to show cause is continued as to items 1, 9 and 10 of the order from which the appeal is taken. In so far as that order provides for the discovery and inspection of certain books and papers, the discovery and inspection must be limited to the books and papers remaining in the custody of the appellants. The examination, discovery and inspection to the extent allowed herein shall proceed on three days’ notice; without prejudice to the appeal. The appeal is to be perfected and brought on for argument on Friday, October 9, 1936; otherwise, the motion is denied. Present—Lazansky, P. J., Young, Hagarty, Adel and Taylor, JJ.